Order entered December 17, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00651-CV

                     IN THE INTEREST OF R.M. AND R.M., CHILDREN

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                             Trial Court Cause No. 296-52721-07

                                            ORDER
           We REINSTATE this appeal which we abated December 14, 2015 to allow the trial

court an opportunity to conduct a hearing to determine if the reporter’s record filed October 5,

2015 accurately reflects and contains the exhibits admitted at trial. We GRANT appellant’s

December 16, 2015 emergency motion to extend the deadlines in that order and RESET the

deadlines as follows:

           1.    the hearing shall be held no later than February 1, 2016; and,

           2.    the reporter’s record from the hearing and the supplemental clerk’s record
                 containing the trial court’s findings of fact from the hearing shall be filed no
                 later than February 5, 2016.

           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable John

Roach, Jr., Presiding Judge of the 296th Judicial District Court; Janet L. Dugger, Official Court

Reporter of the 296th Judicial District Court; Yoon Kim, Collin County District Clerk; and the

parties.
       We again ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal shall be reinstated February 8, 2016 or when the reporter’s record of the

hearing and the supplemental clerk’s record are filed, whichever occurs sooner.




                                                    /s/    CRAIG STODDART
                                                           JUSTICE